Citation Nr: 0910213	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-31 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2000 to May 2004, 
including service in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for PTSD, effective May 12, 2004.


FINDINGS OF FACT

1.  In May 2004, on the recommendation of a medical and 
physical evaluation board, the Veteran was separated from 
service, with severance pay due to PTSD, which developed in 
service as a result of highly stressful events. 

2.  From the period from May 12, 2004, to February 1, 2007, 
the Veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.

3.  Since February 2, 2007, the Veteran's PTSD has been 
productive of occupational and social impairment due to mild 
and transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  





CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating for PTSD, 
but no higher, immediately following the Veteran's discharge 
from service, until February 1, 2007, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.129, 4.130, 
Diagnostic Code 9411 (2008). 

2.  Since February 2, 2007, the criteria for an initial 
rating higher than 10 percent have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.129, 4.130, Diagnostic Code 
(DC) 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records and afforded him a VA 
examination in February 2007.  The Board finds these actions 
have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

A 10 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment due to mild and transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In March 2004, the Veteran underwent a physician-directed 
examination by the medical evaluation board to determine his 
fitness for continued military service.  At that time, he 
stated that felt "helpless."  He reported that he had felt 
significant anxiety and depressive symptoms for several 
months.  During his seven month tour in Iraq in early 2003, 
he had begun to experience mild depression after witnessing 
the injury and deaths of friends and other members of his 
unit.  Upon his return home, he had an onset of significant 
anxiety, began to experience flashbacks, insomnia, difficulty 
in concentration, irritability, emotional detachment from his 
family, an exaggerated startle response, and an increase in 
alcohol use.  His relationship with his wife deteriorated to 
the point that she left with their children to California.  
For these reasons, he failed to report for his flight to Iraq 
in December 2003.  One week later, he presented to the Adult 
Behavioral Health Clinic.  He was noted to be anxious, 
tearful, and emotionally agitated.  He had denied suicidal 
ideations, but stated that he felt he was "better off 
dead."  He began psychological treatment and was placed on 
medication.  

March 2004 mental status examination revealed that the 
Veteran had a history of depression dating back to his 
adolescence.   He was noted to be compliant with the 
interview.  His speech was soft and he was somewhat anxious.  
His eye contact was good.  His psychomotor state was slightly 
slowed.  He described his mood as "bad."  His affect was 
somewhat sad and reactive, but stable.  His thought processes 
were linear and goal oriented.  His judgment and insight were 
good as evidenced by his compliance with treatments.  His 
impulse control was intact. 

With regard to his social history, the Veteran stated that he 
was born in Puerto Rico and moved to the U.S. with his family 
as a teenager.  He stayed in the U.S. after his family 
returned to Puerto Rico, but was expelled from 10th grade due 
to "conduct problems."  He returned to Puerto Rico and 
received his GED and an Associate Degree in criminal justice.  
He had been estranged from his wife for two years, with whom 
he had two children. 

The examiner diagnosed the Veteran with PTSD due to 
significant exposure to traumatic events in the combat zone.  
His symptoms included recurrent intrusive recollections, 
detachment and estrangement from others, restricted range of 
affect, a sense of a foreshortened future, irritability, 
insomnia, hypervigilence, and an exaggerated startle 
response.   Based upon the above symptoms, a GAF score of 50 
was assigned.  The examiner concluded that the Veteran was 
non-deployable and medically unacceptable in accordance with 
Army Regulations 40-501, Chapter 33.  He was mentally 
competent, self-sufficient, and could manage his own 
financial affairs.  

The Veteran's service separation papers reflect that he 
separated from service due to a disability in May 2004, and 
received disability severance pay. 

In December 2005, the Veteran began treatment at the VA 
mental health clinic.  At that time, he stated that he had 
moved to Puerto Rico permanently to live with his family.  He 
reported that he felt fine but had run out of medication.

Mental status examination revealed that the Veteran was 
cooperative and related well to the interviewer.   He was 
cleaned and well groomed, with no tics or mannerisms.  His 
mood was depressed and his affect was appropriate to the 
content of speech.  He was in full contact with reality and 
his speech was goal directed and without circumstantiality.  
He denied having any perceptual abnormalities and suicidal 
ideations.  His capacity for insight, his abstract thinking, 
and his social judgment were good.  His memory was also good. 

With regard to his social history, he stated that he had quit 
smoking and drinking two months prior because he had 
undergone a religious conversion.  He had not reconciled with 
his wife. 

With regard to his occupational history, the Veteran reported 
that he was unemployed but was planning on training to become 
an electrician. 

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF score of 70.  The plan was to continue with supportive 
psychotherapy and medication for insomnia.  

In January 2006, the Veteran complained of bifrontal 
headaches that remained for approximately three to four hours 
a few days in a row.  The assessment was headaches, rule out 
tension headaches.  The Veteran was prescribed medication for 
the pain.  

In March 2006, the Veteran reported that he had been feeling 
very well, and had continued to work and study without 
problems.  He had no physical complaints and denied having 
any perceptual abnormalities or suicidal ideations.  It was 
decided that the Veteran should be released from treatment, 
and the Veteran agreed with that plan.  He was given a GAF 
score of 80.

In February 2007, the Veteran underwent a VA psychological 
examination.  He reported that he had no active treatment for 
his PTSD at that time.  He reported having trouble falling 
asleep and feeling tired during the day.  He reported having 
fewer nightmares than before, but awoke agitated and 
aggressive.  He no longer had headaches.

Mental status examination revealed that he was neatly groomed 
and clean.  His psychometer activity was unremarkable.  He 
was cooperative, friendly, and attentive.  His speech was 
spontaneous.  His affect was normal.  His mood was anxious.  
His attention span and orientation were intact. He had no 
delusions.  His thought process and though content were 
unremarkable.  His judgment was good.  He had insight to his 
mental problems.  He did not have suicidal or homicidal 
thoughts, inappropriate behavior, or hallucinations.  His 
memory was good.

With regard to his social history, he reported that he 
reported that he lived with his parents, with whom he had a 
good relationship.  He was studying to become an electrician 
in the evenings, and his studies were going well.  He denied 
smoking or doing drugs.  He stated that he had not been able 
to obtain employment because his hands would not stop shaking 
and were sweaty.  He also felt it was due to his anxiety.  He 
did not desire to return to his pre-service position as 
police officer due to his emotional state.  

The examiner concluded that the Veteran's symptom and his 
history reflected a mild impairment of his social, 
interpersonal, and occupational functions.  The diagnosis was 
PTSD.  Based upon the above symptoms, a GAF score of 70 was 
assigned.  

The March 2004 medical evaluator assigned a GAF score of 50.  
A December 2005 VA physician assigned a GAF score of 70, and 
a March 2006 VA physician assigned a GAF score of 80.  The 
February 2007 VA examiner assigned a GAF score of 70.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 
1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of 51 to 60 reflect moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, and 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  Scores of 61 to 70 reflect some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  For scores of 71 to 80, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g. difficulty concentrating after 
family argument), no more than slight impairment in social, 
occupational, and school functioning (e.g. temporarily 
falling behind in school work.) See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

The Board notes that the RO assigned a 10 percent disability 
rating for the Veteran's PTSD, effective May 12, 2004, the 
day after he separated from service.  However, governing 
regulation provides that when, as here, a mental disorder 
develops in service as a result of a highly stressful event 
severe enough to bring about the veteran's release from 
active military service, VA shall assign an evaluation of not 
less than 50 percent and schedule an examination within the 
6-month period following the veteran's discharge to determine 
whether a change in evaluation is warranted.  38 C.F.R. 
§ 4.129 (2008).  The evidence demonstrates that the Veteran 
was separated from service due to his PTSD, which developed 
as a result of a highly stressful event.  Therefore, the 
Board finds that the Veteran is entitled to at least a 50 
percent rating for his PTSD, effective May 12, 2004, as a 
matter of law.  The first question before the Board, then, is 
whether the Veteran is entitled a rating higher than 50 
percent since March 12, 2004.  


With respect to whether the Veteran's disability warrants 
more than a 50 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against such 
a finding.  Although in March 2004, the Veteran reported that 
he felt helpless and suffered from depression and anxiety as 
a result of the events he encountered in Iraq, he was able to 
identify his mental problems and took the necessary steps to 
seek help from the Adult Behavioral Health Clinic.  On 
examination, he was noted to be somewhat anxious.  His eye 
contact was good and his thought processes were linear and 
goal oriented.  He was noted to have been compliant with 
treatment.  Although he was found unfit for deployment to 
Iraq, he was concluded to be mentally competent, self-
sufficient, and could manage his own financial affairs.  

With regard to his social history, after returning from Iraq, 
the Veteran's wife left him and took along their two 
children.  However, the Veteran then moved to Puerto Rico to 
live with his parents, with whom he had a good relationship.  
He then enrolled in school to become an electrician, and his 
studies were going well.  Although the Veteran reported 
feeling helpless and depressed upon separation from service, 
it is clear that he was functional in managing his financial 
affairs and furthering his occupational goals, such as 
attending school to become an electrician.  While the Veteran 
may have experienced exacerbations of his symptoms upon 
release from service, his symptoms overall appear to be no 
more than moderately severe.  In so determining, the Board 
finds it significant that the Veteran was assigned a GAF 
score of 50, which demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, and he was subsequently assigned GAF scores 
of 70 and 80 within the year following separation from 
service, indicating his mental state improved upon release 
from service.  Therefore, the Board finds that a rating in 
excess of 50 percent is not warranted beginning May 12, 2004. 

Next, 38 C.F.R. § 4.129 instructs that the VA shall schedule 
an examination within the 6-month period following the 
veteran's discharge to determine whether a change in 
evaluation is warranted.  38 C.F.R. § 4.129 (2008).  However, 
in this case, the Veteran's PTSD was not evaluated during the 
6-month period following discharge, as he was discharged in 
May 2004 and not examined until February 2007.  Thus, the 50 
percent disability rating must continue until February 2007, 
the first time that the Veteran received a VA psychological 
examination for compensation and pension purposes.  The 
question before the Board, then, is whether he is entitled to 
a rating higher than his current 10 percent rating since 
February 2, 2007.  

Although the Board has determined that the Veteran is 
entitled to a higher rating of 50 percent for his PTSD from 
the May 12, 2004, until his VA examination in February 2007, 
the Board concludes that a 50 percent disability rating is 
not warranted for the entirety of the period on appeal.  The 
record reflects that, in February 2007, the Veteran reported 
that he had discontinued counseling for his PTSD since March 
2006 because he was feeling better.   He complained of 
trouble falling asleep, feeling anxious, and shaking hands.  
However, he also reported that he had been experiencing less 
nightmares and no longer suffered from headaches.  His mental 
examination was otherwise unremarkable, in that his affect 
was normal, his judgment was good, he was cooperative, 
friendly, and attentive, and his thought processes were 
normal.  In regards to his social and occupational 
functioning, he was continuing to take night classes to 
become an electrician and was living with his family.  He was 
assigned a GAF score of 70.  The Board accordingly finds that 
for the period since the February 2, 2007, examination, a 
rating higher than 10 percent is not warranted.  He is, 
however, entitled to a 10 percent rating based upon 
occupational and social impairment due to mild and transient 
symptoms, for the reasons stated above.  38 C.F.R. §§ 4.127, 
4.129, DC 9411).   In assigning a 10 percent rating for the 
period since February 2, 2007, the Board notes that neither 
38 U.S.C.A. § 5112(b)(6) nor 38 C.F.R. § 3.105(e) apply in 
the context of the assignment of a staged rating by the Board 
where the Veteran's disability rating is not reduced, for any 
period of time, to a level below that which was in effect 
when the matter was appealed to the Board.  See O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The weight of the 
credible evidence demonstrates that from May 12, 2004, when 
service connection became effective, until February 1, 2007, 
when he underwent a VA psychological examination, the 
Veteran's PTSD had continuously been 50 percent disabling.  
However, the weight of the credible evidence demonstrates 
that since February 2, 2007, the Veteran' PTSD has been no 
more than 10 percent disabling.  The Board has resolved all 
reasonable doubt in favor of the veteran in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial rating of 50 percent, but no higher, for PTSD, is 
granted for the period from May 12, 2004, to February 1, 
2007.

An initial rating higher than 10 percent for PTSD for the 
period since February 1, 2007, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


